


110 HRES 450 IH: Recognizing Rachel Carson, ecologist and

U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 450
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2007
			Mr. Udall of New
			 Mexico (for himself, Mr.
			 Allen, Mr. Brady of
			 Pennsylvania, Mrs. Capps,
			 Ms. Carson,
			 Mr. Courtney,
			 Mr. Ellison,
			 Mr. Grijalva,
			 Mr. Honda,
			 Ms. Hooley,
			 Mr. Kucinich,
			 Mr. Lantos,
			 Ms. McCollum of Minnesota,
			 Mr. Moore of Kansas,
			 Ms. Schwartz,
			 Mr. Shays,
			 Mr. Udall of Colorado, and
			 Mr. Van Hollen) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing Rachel Carson, ecologist and
		  author whose courage, selfless spirit, and sense of wonder ushered in the
		  modern environmental movement.
	
	
		Whereas 100 years ago, on May 27, 1907, Rachel Carson was
			 born on a small family farm in western Pennsylvania;
		Whereas many consider her to be the patron saint of the
			 modern environmental movement;
		Whereas Rachel Carson died of breast cancer at the young
			 age of 56, but her influence continues to reverberate, now more than 40 years
			 later, in the ongoing struggle to reconcile mankind’s relationship with a
			 healthy environment;
		Whereas Rachel Carson published significant works of
			 literature, including Under the Sea-Wind, The Sea Around
			 Us, The Edge of the Sea, The Sense of
			 Wonder, and the landmark book Silent Spring, which
			 created a new awareness among citizens and government agencies of the hazards
			 associated with certain pesticides and their effects on natural
			 ecosystems;
		Whereas when it was an extremely unpopular choice to
			 expose the dangers of certain pesticides, in particular the previously lauded
			 and indiscriminately used pesticide DDT, Rachel Carson courageously stood
			 behind her scientific research and stood up to the chemical industry, depicting
			 how life on all levels, from the bottom of the food chain to mankind at the
			 top, was being dramatically altered by chemical pollution;
		Whereas the environmental discussion prompted by
			 Silent Spring led President John F. Kennedy to appoint a special
			 Science Advisory Committee, which subsequently affirmed her findings;
		Whereas Rachel Carson’s tireless efforts, including
			 testimony before Congress, led to an eventual ban on DDT and in turn a
			 resurgence of many ecosystems and wildlife species in the United States,
			 including the symbol of American strength and grace, the bald eagle;
		Whereas initially Time Magazine dismissed Rachel Carson’s
			 work as oversimplifications, and in some cases patently
			 unsound, she remained steadily resolute and was later ranked among Time
			 Magazine’s list of the 100 most important people of the 21st century;
		Whereas her approach brought forward the principles of
			 ecological protection and the need for humanity to think within the context of
			 the ecosystem at large;
		Whereas Rachel Carson’s efforts were driven neither by
			 desire for profit nor power, but rather a deep appreciation for humanity and
			 the interconnected world within which we live, as exemplified by the following
			 excerpt from her book The Sense of Wonder: If a child is
			 to keep alive his inborn sense of wonder without any such gift from the
			 fairies, he needs the companionship of at least one adult who can share it,
			 rediscovering with him the joy, excitement and mystery of the world we live
			 in.;
		Whereas Rachel Carson was posthumously awarded the
			 Presidential Medal of Freedom, the Nation’s highest civilian award; and
		Whereas Rachel Carson’s words of wisdom are as—if not
			 more—appropriate now as they were in 1962 when she wrote in Silent
			 Spring: The human race is challenged more than ever before to
			 demonstrate our mastery—not over nature but of ourselves.: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the significance of the
			 centennial of the birth of Rachel Carson;
			(2)commends Rachel
			 Carson for her contributions to science, literature, and the health of the
			 natural environment all over the world; and
			(3)recognizes that we
			 could learn much from her today, especially as we increasingly feel the effects
			 of climate change and consider measures to lessen and eventually reverse the
			 impact it has on our planet.
			
